Citation Nr: 1236136	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  10-45 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, claimed as bowel obstruction, abdominal soreness, blood in stool, and colitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from June 1975 to February 1981.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbus, Ohio, which denied a claim for service connection for a bowel condition.  Given the assertions raised by the Veteran, the claim has been recharacterized as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in September 2012.  A transcript is of record.  

The Veteran has raised the issue of entitlement to service connection for residuals of the removal of his appendix.  See January 2010 VA Form 21-4138.  As it is unclear whether this claim is distinct from the claim presently before the Board, it is referred to the agency of original jurisdiction (AOJ) for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a gastrointestinal disorder.  He has described bowel obstruction, abdominal soreness, blood in stool, and colitis and asserts that his gastrointestinal problems are residuals from an in-service surgery that was performed while he was stationed in Germany in February 1980.  

Service treatment records reveal that the Veteran was seen with complaint of stomach pain in June 1978, specifically cramps in his abdominal area.  Direct pressure increased the pain, but the Veteran was not in acute distress.  He was assessed with stomach pain.  See health record.  The following month, he was seen with complaint of stomach cramps for one week, at which time he indicated that he had had a hernia two years prior and had an operation.  The abdominal area was tender to touch and brought on painful expressions.  The Veteran was assessed with stomach cramps and was ordered to bed rest for 24 hours.  See July 1978 health record.  There is no record of an in-service hernia repair/operation.  

A narrative summary dated in March 1980 reveals that the Veteran was admitted on January 22, 1980 after the onset of a mild ache in his mid-thigh the previous day.  At the time of his admission, physical examination of his abdomen revealed that it was distended and that there were decreased bowel sounds.  The liver was percussive 10 centimeters but there was no palpable edge.  A surgical consult was obtained and a diagnosis of a possible ruptured appendix with abscess was made.  An exploratory laparotomy was done, which revealed normal findings.  An incidental appendectomy was done, but no pathology was seen.  The Veteran was subsequently transferred to the internal medicine service on February 1.  The following day he developed abdominal pain, which increased in severity.  By the early afternoon, his abdomen was distended and he complained of severe pain.  Abdominal film showed multiple air fluid levels in the small bowel consistent with small bowel obstruction.  The Veteran was taken to surgery, where he was found to have an adhesive bend in the distal ileum causing obstruction.  Following surgery, the Veteran had persistent ileus.  He finally had bowel sounds on February 16, after which the naso-gastric (NG) tube was removed and the Veteran began eating without difficulty.  He was subsequently discharged on March 13.  The final pertinent diagnosis was status post appendectomy and small bowel obstruction from adhesions secondary to the appendectomy.  See clinical record; see also February 1980 surgical report.  

Other service treatment records reveal that the Veteran reported a history of stomach trouble in August 1980, but denied frequent indigestion and stomach, liver, or intestinal trouble at the time of his January 1981 discharge examination, though the in-service treatment for bowel infection/obstruction was noted.  See medical history; report of medical history.  

The Veteran testified that he had no problems with constipation prior to the in-service surgery.  He reported residual problems after getting out of service, to include constipation and blood in his stool.  The Veteran reported a 2001 surgery in North Carolina and that he was told he would have gastrointestinal problems his entire life.  He asserted that his problems worsened in 2005.  See hearing transcript.  

Review of the claims folder reveals that efforts to obtain records from the 2001 surgery were unsuccessful.  Pertinent post-service evidence that is of record includes treatment at Carolinas Healthcare System in August 2005, where the Veteran was seen with complaint of abdominal pain.  An abdominal obstruction series showed a few scattered air fluid levels but it was not a compelling film for a definite small bowel obstruction and an incarcerated hernia was of concern.  The Veteran underwent an exploratory laparotomy with lysis of adhesions and excision of cicatrix.  The operative findings included dense small bowel adhesions, but there was no evidence of bowel obstruction and no enterotomies were created.  The postoperative diagnosis was dense, intra-abdominal adhesions.  

The Veteran underwent a VA intestines examination in September 2009.  The examiner concluded that the Veteran suffered from chronic constipation that is yet to be fully worked up to ascertain its cause.  It was the examiner's opinion that the current abdominal complaints were less likely as not caused by or a result of military service or procedures done on his abdomen in service.  The rationale was that "his previously service-connected abdominal surgeries including adhesions cannot explain his intermittent diarrhea/constipation."  

The Board finds that another VA examination must be scheduled since the September 2009 VA examiner indicated that the complaints of chronic constipation had not yet been fully worked up to ascertain its cause.  Another examination is also important given the fact that the Veteran was diagnosed with colitis in April 2010, see records from The Ohio State University Medical Center, and given that VA treatment records indicate that August 2010 testing was positive for small bowel bacterial overgrowth.  See gastroenterology diagnostic study report.  

VA treatment records from the VA Medical Center (VAMC) in Columbus dated through August 2010 have been associated with the claims folder.  The Veteran testified in September 2012 that he was in the process of being sent to another specialist at the Cleveland VAMC to determine whether he needs to have a small bowel resection.  There are no VA treatment records from the Cleveland VAMC in either the paper claims folder or the Veteran's Virtual VA folder.  On remand, recent treatment records from the Columbus VAMC, and the Veteran's complete treatment records from the Cleveland VAMC, must be obtained.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain the Veteran's complete treatment records from the Cleveland VAMC and his treatment records from the Columbus VAMC, dated since August 2010.  

2.  Schedule the Veteran for an appropriate VA examination, preferably with a gastroenterologist.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated studies are to be performed and a detailed history is to be obtained from the Veteran.  

The examiner is to identify all gastrointestinal disorders present as well as any scars located on the Veteran's abdomen.  

The examiner is to provide an opinion as to whether it is at least as likely as not (that is, a probability of 50 percent or greater) that any current gastrointestinal disorder had its onset during active service or is related to any in-service disease, event, or injury, to include the January 1980 appendectomy.  

The opinion provided must take into account the Veteran's report of residual problems after getting out of service, to include constipation and blood in his stool.  

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached.

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

4.  Finally, readjudicate the claim.  If the benefit sought on appeal is not granted, issue an updated supplemental statement of the case and give the Veteran and his representative an appropriate amount of time to respond to it. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



